UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6249


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN LEE BOYD, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:93-cr-00123-F-3)


Submitted:   June 30, 2011                    Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Lee Boyd, Jr., Appellant Pro Se.   Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Lee Boyd, Jr., appeals the district court’s order

denying relief on his motion to file supplemental objections to

the   presentence   investigation     report.       We   have   reviewed   the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.                 United States v.

Boyd, No. 5:93-cr-00123-F-3 (E.D.N.C. Feb. 7, 2011).              We deny as

unnecessary Boyd’s motion for a certificate of appealability.

We    dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     2